ORDER
FRANK POMMERSHEIM, Chief Justice.
On July 26, 2004, Acting Chief Judge Georgia Gunville issued an Order of Suspension suspending Leisah Bluespruee from “practice as an attorney before the Courts of the Cheyenne River Sioux Tribe until further notice.” This order was apparently based on a “Motion to Disqualify and Sanction” Attorney Bluespruee filed by the Tribal Prosecutor, Sylvia Shirley. The Trial Court’s order issued without a hearing and without any findings of fact.
On July 28, 2004, Ms. Bluespruee filed an appeal to this Court along with a motion for a stay. In the context of the unavailability of Chief Justice Pommer-sheim who was traveling outside of the country, Acting Justice B.J. Jones issued the stay on August 5, 2004.
On August 10, 2004, Tribal Prosecutor Sylvia Shirley filed a motion “to reinstate the order of suspension.” On August 17, Ms. Bluespruee filed “objections to Appel-lee’s Motion to Set Aside Stay.”
The sole issue raised in the appeal is the alleged failure to provide a hearing on the motion to suspend and sanction and the resulting order of suspension. Since there is nothing in the record that exists before this Court to indicate such a hearing was held and such a hearing is clearly required by the due process guarantee of the Indian Civil Rights Act, 26 USC § 1302(8) of Sec. 1—6—5(3) of the Law and Order Code of the Cheyenne River Sioux Tribe, it is hereby ordered that such a hearing be promptly provided by the Trial Court in this matter. Said hearing must be set and heard within fourteen (14) days of the date of this order.
The Court’s stay in this matter will automatically end upon the issuance of the Tidal Court’s order and findings upon remand.
Ho hecetu yelo.